J-A04039-21

                                   2021 PA Super 14


    JESSICA C. REITZ                           :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    MATTHEW L. FLOWER                          :
                                               :
                       Appellant               :   No. 1370 EDA 2020

                 Appeal from the Order Entered June 19, 2020
     In the Court of Common Pleas of Northampton County Civil Division at
                       No(s): No. C-48-PF-2019-00446


BEFORE: STABILE, J., KING, J., and PELLEGRINI, J.*

OPINION BY PELLEGRINI, J.:                                Filed: January 28, 2021

        Matthew L. Flower (Flower) appeals the order entered by the Court of

Common Pleas of Northampton County (trial court). He contends that the trial

court abused its discretion by finding him in violation of a protection from

abuse order (PFA order), 23 Pa.C.S. § 6108, based on conduct that was not

specifically alleged in the complaint for indirect criminal contempt. We agree

and vacate the subject order.




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A04039-21


                                               I.

       Flower and Jessica C. Reitz (Reitz) are ex-spouses whose interactions

are strictly governed by the conditions of a PFA order.1 The PFA order prohibits

Flower from contacting Reitz directly or indirectly by any means.        It also

prohibits him from possessing firearms. The trial court found these measures

necessary for Reitz’s protection in light of Flower’s past conduct toward her,

including numerous instances of physical abuse and harassment.

       On May 20, 2020, Reitz filed a private complaint for indirect criminal

contempt alleging that Flower violated conditions of the PFA order not to

possess firearms.        See Indirect Criminal Contempt Private Complaint,

5/20/2020. She asserted that on March 28, 2020, Flower had posted public

photos of himself on Facebook in possession of weapons that he had been

required to surrender:

       [Flower’s] guns were never taken when initial PFA [order] was
       issued. It is my understanding that he told the sheriff he doesn't
       have any, but he does. Despite this, he is posting photos of
       himself armed at protests in Harrisburg. He still has and is still
       using guns.

Id.




____________________________________________


1 The PFA order was entered on August 16, 2019, and it was set to expire
three years from that date. Its validity is not in dispute; nor is the conduct
on the part of Flower that prompted it.


                                           -2-
J-A04039-21


      After the complaint was filed, Flower made additional public posts on his

Facebook account objecting about the mask mandate in force at his impending

court hearing:

      For those of you who refuse to wear a mask I’d like To [sic] bring
      your attention to an extremely important legal test that will be
      occurring this coming Friday at Northampton county court [sic] in
      Easton, Pennsylvania [sic] I have been issued an order to appear
      to defend contempt of a protection from abuse order regarding
      my appearance at a demonstration that was pro second
      amendment [sic] and against the Pennsylvania stay at home
      order.

      I appeared with a prop that appeared to be a firearm yet was not
      a weapon of any kind. I explained to court administration that I
      will not wear a mask and was told that I will not be admitted into
      court without one.

      I’ve [sic] then requested an accommodation of a phone hearing
      and was denied. I will appear at the courthouse as scheduled
      without a mask and will most assuredly be denied access. My
      attorney will then inform the judge that I believe I cannot be
      compelled to wear a face covering of any kind and a finding
      against me on that basis will constitute a violation of my
      constitutional right to due process.

      I have not heard any cases like this coming to date, but if you are
      aware of any I look forward to seeing any rulings or caselaw on
      the matter. I believe that compelling the wearing of masks is a
      form of Tyranny [sic] and governmental overreach, I need your
      support.

      Please share.

Contempt Hearing Transcript, 6/19/2020, at pp. 27-28 (Plaintiff’s Exhibit 2).

      In a related series of comments to the original Facebook post, Flower

later added that he was “not unwilling to turn the courthouse into a circus this




                                     -3-
J-A04039-21


Friday if that’s what it takes.”2 Id. at p. 27. He also described the contempt

proceedings as “Petty nonsense from a vindictive woman with no legal basis.”

Id. at p. 28.

       Soon after the contempt hearing began, defense counsel objected to the

latter post as irrelevant because it did not relate to Flower’s possession of

firearms, which was the complaint’s sole allegation of a violation of the PFA

order. See id. at p. 21. The objection was overruled on the ground that if

Flower’s post were directed at Reitz, which it appeared to be, the

communication would violate the PFA order’s prohibition on contacting Reitz

in any manner.

       At the conclusion of the contempt hearing, the trial court found that

Flower twice violated the PFA order by not turning in his firearms and making

contact with Reitz through his Facebook post. As to the improper contact, the

trial court reasoned as follows:

       He did, however, post about [Reitz], and he called her a vindictive
       woman and called her PFA contempt petty nonsense with no legal
       basis. I find that to be a violation of the PFA; that is harassing of
       her. And I find him guilty of contempt on that basis. And for
       purposes of the record, I will state very clearly, this is not a second
       amendment issue in this courtroom. The very limited issue before
       this court is whether or not he’s in violation of the strict terms of


____________________________________________


2 At the contempt hearing, the trial court noted for the record that Flower had
agreed to wear a mask in compliance with the mandate, just like everyone
else in the courtroom. See Contempt Hearing Transcript, 6/19/2020, at pp.
21-22. Flower did not repeat his earlier claim that the mandate was a
“tyrannical government overreach.”


                                           -4-
J-A04039-21


      the PFA. I find that he did violate the PFA [order] by harassing
      her for his words on the post.

Id. at p. 47. Defense counsel repeated its earlier objection to lack of notice,

and it was again overruled.

      At sentencing, the trial court modified its adjudication to reflect a single

PFA violation of harassing Reitz in the Facebook post. It was determined that

Flower had only been photographed brandishing a replica rifle and not an

operable weapon. The local sheriff’s department would not confirm or deny

whether Flower had previously relinquished any firearms, so his possession of

a weapon was unproven. Based on the single violation of the PFA, Flower was

sentenced to a probationary period of six months, consecutive to any other

pending terms. The PFA order was extended by that same period of time.

      Flower timely appealed. Both Flower and the trial court complied with

Pa.R.A.P. 1925. In his brief, Flower argues that the trial court violated his due

process rights by finding him in violation of an uncharged offense. He also

argues that the evidence of the offense was legally insufficient.




                                      -5-
J-A04039-21


                                               II.

                                               A.

       We first evaluate Flower’s claim that he did not receive fair notice that

he could be found in violation of the PFA order’s prohibition on contacting

Reitz.3

       The United States Constitution guarantees the accused the right “to be

informed of the nature and cause of the accusation; to be confronted with the

witnesses against him; to have compulsory process for obtaining witnesses in

his favor, and to have the Assistance of Counsel for his defense.” U.S. Const.

amend. VI.

       Similar due process provisions in the Pennsylvania Constitution require

“that the criminal information provide fair notice of every crime of which a

criminal defendant is accused[.]” Commonwealth v. Sims, 919 A.2d 931,

939-40 (Pa. 2007) (citations omitted); Pa. Const. art 1, § 9. The notice “must

be sufficiently specific so as to allow the defendant to prepare any available

defenses should he exercise his right to a trial.” Sims, 919 A.2d at 939; see

also Commonwealth v. Conaway, 105 A.3d 755, 764 (Pa. Super. 2014)

(same).




____________________________________________


3 “A question regarding whether a due process violation occurred is a question
of law for which our standard of review is de novo and the scope of review is
plenary.” Commonwealth v. Tejada, 161 A.3d 313, 317 (Pa. Super. 2017)
(citation omitted).

                                           -6-
J-A04039-21


      For each charged offense in a criminal complaint, there must be “a

summary of the facts sufficient to advise the defendant of the nature of the

offense charged[.]” Pa.R.Crim.P. 504(6)(a); see also Commonwealth v.

Chamberlain, 30 A.3d 381, 418 (Pa. 2011) (same). All of these protections

apply with respect to private criminal complaints as well. See Pa.R.Crim.P.

506, cmt (stating that the content of private complaints is governed by Rule

504). “[O]ne charged with indirect criminal contempt is to be provided the

safeguards which statute and criminal procedures afford.” Commonwealth

v. Baker, 722 A.2d 718, 720 (Pa. Super. 1998).

      “Variations between allegations and proof at trial are not fatal unless a

defendant could be misled at trial, prejudicially surprised in efforts to prepare

a defense, precluded from anticipating the prosecution’s proof, or otherwise

impaired with respect to a substantial right.”            Commonwealth v.

Bickerstaff, 204 A.3d 988, 995 (Pa. Super. 2019) (quoting Commonwealth

v. Kelly, 409 A.2d 21, 23 (Pa. 1979)).

      “The general rule requiring conformity between the allegata and probata

[allegations and proof] is intended to avoid the injustice that would result by

confronting a defendant at trial with proof of a cause of action of which he was

not put on notice and which he is not prepared to defend.”           Stamus v.

Dutcavich, 938 A.2d 1098, 1102 (Pa. Super. 2007) (quoting In re M.B., 514

A.2d 599, 600-01 (Pa. Super. 1986)).




                                      -7-
J-A04039-21


                                     B.

      In this case, Flower argues that the private criminal complaint did not

give him notice that the scope of the contempt proceedings would include the

specific Facebook post referring to Reitz as a “vindictive woman.” The trial

court had determined that Flower was on notice because the complaint had

cited the original Facebook post under which Flower’s comment appeared.

See Trial Court’s 1925(a) Opinion, at 19.

      However, the alleged improper conduct in the complaint was strictly

limited to Flower’s possession of a firearm as depicted in photographs taken

on March 28, 2020. As such, Flower was only notified of the need to defend

against the allegation that he possessed a weapon. He was not put on notice

that he was alleged to be in violation of the PFA order due to posting a

harassing communication to Reitz.    As a result, the trial court’s finding of

indirect criminal contempt for the harassing conduct was improper and cannot

be sustained.

      We stress that our disposition leaves all conditions of the PFA order

intact. Flower remains subject to prosecution for any violations of law that

have yet to be fully adjudicated.

      Order vacated. Jurisdiction relinquished.




                                    -8-
J-A04039-21


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/28/21




                          -9-